EXAMINER'S AMENDMENT
Allowable Subject Matter
Claims 16-27, 29-33, and 35-36 are allowed.
The following is an examiner's statement of reasons for allowance:  
Claims 16, 30, and 36 when considered as a whole, are allowable over the prior art of record.
Specifically, the prior art of record, taken individually or in combination, does not clearly teach or suggest the combination of the following features:
“capturing a first set of one or more images; 
determining a value of a user search parameter based on one or more numbers of detected users in the first set of one or more images; 
capturing a second set of a plurality of images;
classifying, based on the user search parameter, each of the second set of the plurality of images into one or more of a plurality of states comprising a user search state and an eye tracking state, wherein a first one of the second set of the plurality of images is classified into the eve tracking state without being classified into the user search state and a second one of the second set of the plurality of images is classified into the eve tracking state and is classified into the user search state; 
performing, for each of the second set of the plurality of images classified into the eye tracking state, eye tracking upon a representation of a detected user; and 
searching, in each of the second set of the plurality of images classified into the user search state, for a representation of user.”, as recited in claims 16, and similarly  in claims 30 and 36.   
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/LOI H TRAN/Primary Examiner, Art Unit 2484